                    UNITED STATES COURT OF APPEALS                      FILED
                           FOR THE NINTH CIRCUIT                         JAN 28 2020
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS
ADRIENNE BENSON; MARY                          No.    18-36015
SIMONSON, individually and on behalf of
all others similarly situated,                 D.C. No. 2:18-cv-00525-RBL
                                               Western District of Washington,
                Plaintiffs-Appellees,          Seattle

 v.                                            ORDER

DOUBLE DOWN INTERACTIVE, LLC, a
Washington limited liability company;
INTERNATIONAL GAME
TECHNOLOGY, a Nevada corporation,

                Defendants-Appellants.

Before: GOULD and NGUYEN, Circuit Judges, and R. COLLINS,* District
Judge.

      The court is of the unanimous opinion that the facts and legal argument are

adequately presented in the briefs and record, and the decisional process would not

be significantly aided by oral argument. Therefore, this matter is ordered submitted

on the briefs and record without oral argument. Fed. R. App. P. 34(a)(2)(C).




      *
             The Honorable Raner C. Collins, United States District Judge for the
District of Arizona, sitting by designation.
